VOLLACK, Justice, specially
concurring:
I agree with the conclusion of the majority that Mr. Orr is not entitled to workers’ compensation benefits. I write separately because in my opinion inmates are not entitled workers’ compensation benefits under section 17-20-117, 8 C.R.S. (1985 Supp.).
Because of his status as an inmate with the department of corrections, Orr’s contention that he was in the service of the state under an appointment or contract of hire pursuant to section 8-41-106(1)(a)(I)(A), 3 C.R.S. (1985 Supp.), is untenable. He is required to work as a condition imposed as a result of his incarceration, section 17-20-117, 8 C.R.S. (1985 Supp.), and therefore does not make a true contract of hire with the authorities confining him.
The evidence fails to support the conclusion that Orr was an employee because he was receiving training under any work or job training or rehabilitation program pursuant to section 8-41-106(l)(a)(IV), 3 C.R.S. (1985 Supp.). In my view, the legislature did not intend to extend workers’ compensation benefits to inmates under this provision. To award benefits creates a conflict with the final sentence of section 17-20-117, which provides: “Inmates who work in the department of corrections shall not be entitled to any right, benefit, or privilege applicable to employees of the state of Colorado.” This statutory language applies directly to Orr as a result of his incarceration. I fail to discern a distinction between inmates maintained in the Canon City penitentiary and those located in other facilities operated by the department of corrections.
Based upon section 17-20-117, I would conclude that inmates are not entitled to workers’ compensation benefits. Had the legislature desired to afford the benefits of *1111worker’s compensation laws to inmates, it would have so provided in title 17 of the statutes. Having failed to do so, I would hesitate to infer that intent absent an express inclusion.
I am authorized to say that Justice ERICKSON joins in this special concurrence.